Oldham, J. The second section of the act of 1843, “concerning judgments on delivery bonds,” which authorizes the court to assess the damages, applies only to cases in which the proceedings are conducted in the summary manner prescribed by that statute. This case is a common la-w proceeding upon the bond, and a jury should have been empanneled, to inquire into the truth of the breaches and assess the damages. It was error for the court to assess the damages. Adams v. the State, 1 Eng. Rep. 497. Reversed.